Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 5, 9, 10-11, 15-16, and 18 are objected to because of the following informalities:  
In claim 1, line 1-2 and claim 9 lines 1-2 there is “an athlete” and “a user” recited. It is unclear if a user in line 2 is referring to athlete in line 1. For examination purposes, rephrase “an athlete” in line 1 to read --a user-- and rephrase “a user” in line 2 to read --the user--.
In claim 1, line 10, claim 9, line 12, and claim 15, line 14 rephrase “tongue the user” to read --tongue of the user--.
In claim 5, line 2, claim 11, line 2, and claim 18, line 2 rephrase “at least one protrusion position” to read --the at least one protrusion position--.
In claim 2, lines 5-6, claim 10, lines 5-6 and claim 16, lines 5-6, rephrase “at least one stub and recess” to read --the at least one stub and recess--.
In claim 15, line 16-17, rephrase “upper component on at least a portion of the upper teeth; placing the lower component on at least a portion of the lower teeth” to read --upper component on at least the portion of the upper teeth; placing the lower component on at least the portion of the lower teeth--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-6, 10-11, 13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 3, claim 13, line 3, and claim 19, line 3 recite the limitation “can be” which renders the claim indefinite. It is unclear if material is merely capable of being molded or is actually molded to the locking mechanism. For examination purposes, rephrase “can be” to read --is--.
Claims 2, 5, 10-11, 16, and 18 are rejected because claims 1, 9, and 15 recite “50% of a maximum protrusion distance” which Applicant defines in Specification, Paragraph 26 as 5mm in adults. Furthermore, claims 2, 9, and 16 recite “at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mm” advancement. Lastly, claims 5, 11, and 18 recite in “a range of 0% to 100%”.  Therefore the claims are indefinite for failing to discern the boundaries of the claims as a narrow range is followed by a broader range, see MPEP 2173.05(c).  For examination purposes, rephrase “50% of a maximum” in claims 1, 9, and 15  to read --at least 50% of a maximum--. For examination purposes, rephrase “at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mm” in claims 2, 10, and 16  to read --at least 5, 6, 7, 8, 9, or 10 mm--. For examination purposes, rephrase “0% to 100%” in claims 5, 11, and 18 to read --50% to 100%--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 13-16, and 18-19, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orrico et al. (U.S. Patent Pub. No. 20090308401).
Regarding claim 1, Orrico discloses an oral appliance 20 (Paragraph 35 and Figures 1-12, anti-snoring device 20 increasing oxygenation) for increasing oxygenation of a user comprising: an upper component 22a (Paragraph 35 and Figures 1-12, upper arcuately shaped member 22a on maxillary teeth) configured to fit onto at least a portion of upper teeth of the user and comprising an upper locking mechanism 38a (Paragraph 40 and Figures 12 and 23, fastener 38a having projections 40a and voids 44a); and a lower component 22b (Paragraph 35 and Figures 1-12, lower arcuately shaped member 22b on mandibular teeth) configured to fit onto at least a portion of lower teeth of the user and comprising a lower locking mechanism 38b (Paragraph 40 and Figures 12 and 23, fastener 38b having projections 40b and voids 44b) configured to engage the upper locking mechanism 38a in at least one position of the lower component 22b relative to the upper component 22a corresponding to at least one protrusion position of a mandible of the user of at least 50% of a maximum protrusion distance to set an oxygenation capacity of the user (Paragraphs 40 and 43-44 and Figures 10 and 12, fasteners 38b are secured with fasteners 38a to position the member22b with respect to member 22a shown to correspond to 50% of the projections 40b locking with projections 40a in voids 44a and 44b  {i.e. 50% of a maximum protrusion distance} to position the upper jaw behind {protrusion position of a mandible} the lower jaw and permit passage of air, set an oxygenation capacity, via passageways 46a and 46b; Applicant defines in Specification, Paragraph 26 that 50% is 5mm in adults , and Orrico Paragraph 43 states the jaw is shifted 3-6 millimeters, thereby meeting the claim limitations); wherein the upper locking mechanism 38a and the lower locking mechanism 38b are configured to be lockable or unlockable or both by a pressure of a tongue of the user or the mandible or both (Paragraphs 40-42, projections 40a of the fastener 38a are secured into voids 44b of the fastener 38b and projections 40b of the fastener 38b are secured into voids 44a of the fastener 38a via pressing the projections 40a and 40b into the corresponding voids 44a and 44b, i.e. capable of being lockable by a pressure of the mandible via biting and unlockable by a pressure of the mandible and tongue pushing the members 22a,22b vertically apart by opening of the user’s mouth).
Regarding claim 2, Orrico discloses the invention as described above and further discloses wherein at least one of: the upper locking mechanism 38a and the lower locking mechanism 38b each comprise at least one stub 40a,40b (Paragraph 40 and Figures 12 and 23) and recess 44a,44b (Paragraph 40 and Figures 12 and 23) configured to engage each other when a locking pressure is applied with the tongue or the mandible or both (Paragraphs 40-42); the upper locking mechanism 38a and the lower locking mechanism 38b each comprise the at least one stub 40a,40b and recess 44a,44b configured to disengage each other when an unlocking pressure is applied with the tongue or the mandible or both (Paragraphs 40-42); the upper locking mechanism 38a and the lower locking mechanism 38b are configured to be lockable or unlockable or both during use of the oral appliance 20; the upper locking mechanism 38a and the lower locking mechanism 38b have at least 3 positions (Figures 3, 7, and 11, three different positions of fasteners 38a,38b shown in figures); the upper locking mechanism 38a and the lower locking mechanism 38b are configured to accommodate an underbite or an overbite of the user (Paragraphs 40-42, upper locking mechanism and the lower locking mechanism are configured to accommodate an underbite or an overbite of the user since the fasteners 38a and 38b are repositionable with respect to each other and hence are capable of accommodating an underbite or overbite of the user); or the upper locking mechanism 38a and the lower locking mechanism 38b advance from a centric relation at least 5, 6, 7, 8, 9, or 10 mm (Paragraphs 40-43 and Figures 1-11, as the distance of the centric relation between the members 22a,22b when moved apart shown from Figure 1 to Figure 11 is greater than 1mm as given by size of user’s oral cavity with the lower jaw needing to be shifted 5-6 millimeters forward relative to its normal position; see MPEP 2144.05(I) prima facie case of obviousness of overlapping ranges).
Regarding claim 5, Orrico discloses the invention as described above and further discloses wherein the at least one position (Paragraphs 40 and 43-44 and Figures 10 and 12) of the lower component 38b relative to the upper component 38b corresponding to the at least one protrusion position (Paragraphs 40 and 43-44 and Figures 10 and 12) of the mandible comprises protrusion positions in a range of 50% to 100% of the maximum protrusion distance to allow adjustment of the oxygenation capacity of the user (Paragraphs 40 and 43-44 and Figures 3, 7, and 11, fasteners 38b are secured with fasteners 38a to position the member 22b with respect to member 22a shown to correspond to range between 0-100%, shown in figures 3, 7, 11 of the projections 40b locking with projections 40a, i.e. 50% of a maximum protrusion distance, to position the upper jaw behind {protrusion position of a mandible} the lower jaw and permit passage of air {set an oxygenation capacity} via passageways 46a and 46b. Since Orrico states the lower jaw needs to be shifted 5-6 millimeters forward relative to its normal position, and applicant defines 50% as 5 mm, this limitation of 50-100% is reached; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges).
Regarding claim 6, Orrico discloses the invention as described above and further discloses wherein at least one of the upper component 22a, the lower component 22b, the upper locking mechanism 38a, or the lower locking mechanism 38b comprises plastic (Paragraphs 35 and 46, members 22a,22b comprise thermoplastic material molded to upper and lower teeth of user), rubber, or acrylic that can be molded to the upper, lower, or both the upper and lower teeth.
Regarding claim 7, Orrico discloses the invention as described above and further discloses wherein the oral appliance 20  is created in a predetermined size (Paragraphs 35 and 46, members 22a,22b comprise thermoplastic material molded to upper and lower teeth of user to form a predetermined size).
Regarding claim 8, Orrico discloses the invention as described above and further discloses wherein the upper locking mechanism 38a, the lower locking mechanism 38b, or both, is oriented vertically or partially vertically (Paragraph 40 and Figures 1 and 12, projections 40 and voids 44 are oriented vertically), but not horizontally.
Regarding claim 9, Orrico discloses a kit 20 (Paragraph 35 and Figures 1-12, anti-snoring device 20 increasing oxygenation. This antisnoring device 20 forms a kit inasmuch as the oral appliance of the present invention forms a kit) comprising: at least one oral appliance 20  for increasing oxygenation of a user comprising: an upper component 22a (Paragraph 35 and Figures 1-12, upper arcuately shaped member 22a on maxillary teeth) configured to fit onto at least a portion of upper teeth of the user and comprising an upper locking mechanism 38a (Paragraph 40 and Figures 12 and 23, fastener 38a having projections 40a and voids 44a); and a lower component 22b (Paragraph 35 and Figures 1-12, lower arcuately shaped member 22b on mandibular teeth) configured to fit onto at least a portion of lower teeth of the user and comprising a lower locking mechanism 38b (Paragraph 40 and Figures 12 and 23, fastener 38b having projections 40b and voids 44b) configured to engage the upper locking mechanism 38a in at least one position of the lower component 22b relative to the upper component 22a corresponding to at least one protrusion position of a mandible of the user of at least 50% of a maximum protrusion distance to set an oxygenation capacity of the user (Paragraphs 40 and 43-44 and Figures 10 and 12, fasteners 38b are secured with fasteners 38a to position the member22b with respect to member 22a shown to correspond to 50% of the projections 40b locking with projections 40a in voids 44a and 44b  {i.e. 50% of a maximum protrusion distance} to position the upper jaw behind {protrusion position of a mandible} the lower jaw and permit passage of air, set an oxygenation capacity, via passageways 46a and 46b; Applicant defines in Specification, Paragraph 26 that 50% is 5mm in adults , and Orrico Paragraph 43 states the jaw is shifted 3-6 millimeters, thereby meeting the claim limitations); wherein the upper locking mechanism 38a and the lower locking mechanism 38b are configured to be lockable or unlockable or both by a pressure of a tongue the user or the mandible or both (Paragraphs 40-42, projections 40a of the fastener 38a are secured into voids 44b of the fastener 38b and projections 40b of the fastener 38b are secured into voids 44a of the fastener 38a via pressing the projections 40a and 40b into the corresponding voids 44a and 44b, i.e. capable of being lockable by a pressure of the mandible via biting and unlockable by a pressure of the mandible and tongue pushing the members 22a,22b vertically apart by opening of the user’s mouth).
Regarding claim 10, Orrico discloses the invention as described above and further discloses wherein at least one of: the upper locking mechanism 38a and the lower locking mechanism 38b each comprise at least one stub 40a,40b (Paragraph 40 and Figures 12 and 23) and recess 44a,44b (Paragraph 40 and Figures 12 and 23) configured to engage each other when a locking pressure is applied with the tongue or the mandible or both (Paragraphs 40-42); the upper locking mechanism 38a and the lower locking mechanism 38b each comprise the at least one stub 40a,40b and recess 44a,44b configured to disengage each other when an unlocking pressure is applied with the tongue or the mandible or both (Paragraphs 40-42); the upper locking mechanism 38a and the lower locking mechanism 38b are configured to be lockable or unlockable or both during use of the oral appliance 20; the upper locking mechanism 38a and the lower locking mechanism 38b have at least 3 positions (Figures 3, 7, and 11, three different positions of fasteners 38a,38b shown in figures); the upper locking mechanism 38a and the lower locking mechanism 38b are configured to accommodate an underbite or an overbite of the user (Paragraphs 40-42, upper locking mechanism and the lower locking mechanism are configured to accommodate an underbite or an overbite of the user since the fasteners 38a and 38b are repositionable with respect to each other and hence are capable of accommodating an underbite or overbite of the user); or the upper locking mechanism 38a and the lower locking mechanism 38b advance from a centric relation at least 5, 6, 7, 8, 9, or 10 mm (Paragraphs 40-43 and Figures 1-11, as the distance of the centric relation between the members 22a,22b when moved apart shown from Figure 1 to Figure 11 is greater than 1mm as given by size of user’s oral cavity with the lower jaw needing to be shifted 5-6 millimeters forward relative to its normal position; see MPEP 2144.05(I) prima facie case of obviousness of overlapping ranges).
Regarding claim 11, Orrico discloses the invention as described above and further discloses wherein the at least one position (Paragraphs 40 and 43-44 and Figures 10 and 12) of the lower component 38b relative to the upper component 38b corresponding to the at least one protrusion position (Paragraphs 40 and 43-44 and Figures 10 and 12) of the mandible comprises protrusion positions in a range of 50% to 100% of the maximum protrusion distance to allow adjustment of the oxygenation capacity of the user (Paragraphs 40 and 43-44 and Figures 3, 7, and 11, fasteners 38b are secured with fasteners 38a to position the member 22b with respect to member 22a shown to correspond to range between 0-100%, shown in figures 3, 7, 11 of the projections 40b locking with projections 40a, i.e. 50% of a maximum protrusion distance, to position the upper jaw behind {protrusion position of a mandible} the lower jaw and permit passage of air {set an oxygenation capacity} via passageways 46a and 46b. Since Orrico states the lower jaw needs to be shifted 5-6 millimeters forward relative to its normal position, and applicant defines 50% as 5 mm, this limitation of 50-100% is reached; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges).
Regarding claim 13, Orrico discloses the invention as described above and further discloses wherein at least one of the upper component 22a, the lower component 22b, the upper locking mechanism 38a, or the lower locking mechanism 38b comprises plastic (Paragraphs 35 and 46, members 22a,22b comprise thermoplastic material molded to upper and lower teeth of user), rubber, or acrylic that can be molded to the upper, lower, or both the upper and lower teeth.
Regarding claim 14, Orrico discloses the invention as described above and further discloses wherein the kit 20  is created in a predetermined size (Paragraphs 35 and 46, members 22a,22b comprise thermoplastic material molded to upper and lower teeth of user to form a predetermined size).
Regarding claim 15, Orrico discloses a method of increasing oxygenation comprising: providing a user for whom increased oxygenation is desirable; determining or making an oral appliance 20 (Paragraph 35 and Figures 1-12, anti-snoring device 20 increasing oxygenation) of appropriate size for the user (Paragraphs 35 and 46, members 22a,22b comprise thermoplastic material molded to upper and lower teeth of user to form a predetermined size), wherein the oral appliance 20 comprises: an upper component 22a (Paragraph 35 and Figures 1-12, upper arcuately shaped member 22a on maxillary teeth) configured to fit onto at least a portion of upper teeth of the user and comprising an upper locking mechanism 38a (Paragraph 40 and Figures 12 and 23, fastener 38a having projections 40a and voids 44a); and a lower component 22b (Paragraph 35 and Figures 1-12, lower arcuately shaped member 22b on mandibular teeth) configured to fit onto at least a portion of lower teeth of the user and comprising a lower locking mechanism 38b (Paragraph 40 and Figures 12 and 23, fastener 38b having projections 40b and voids 44b) configured to engage the upper locking mechanism 38a in at least one position of the lower component relative to the upper component corresponding to at least one protrusion position of a mandible of the user of at least 50% of a maximum protrusion distance to set an oxygenation capacity of the user (Paragraphs 40 and 43-44 and Figures 10 and 12, fasteners 38b are secured with fasteners 38a to position the member22b with respect to member 22a shown to correspond to 50% of the projections 40b locking with projections 40a in voids 44a and 44b  {i.e. 50% of a maximum protrusion distance} to position the upper jaw behind {protrusion position of a mandible} the lower jaw and permit passage of air, set an oxygenation capacity, via passageways 46a and 46b; Applicant defines in Specification, Paragraph 26 that 50% is 5mm in adults , and Orrico Paragraph 43 states the jaw is shifted 3-6 millimeters, thereby meeting the claim limitations); wherein the upper locking mechanism 38a and the lower locking mechanism 38b are configured to be lockable or unlockable or both by a pressure of a tongue the user or the mandible or both (Paragraphs 40-42, projections 40a of the fastener 38a are secured into voids 44b of the fastener 38b and projections 40b of the fastener 38b are secured into voids 44a of the fastener 38a via pressing the projections 40a and 40b into the corresponding voids 44a and 44b, i.e. capable of being lockable by a pressure of the mandible via biting and unlockable by a pressure of the mandible and tongue pushing the members 22a,22b vertically apart by opening of the user’s mouth); placing the upper component 22a on at least the portion of the upper teeth (Paragraphs 35-36); placing the lower component 22a on at least the portion of the lower teeth (Paragraphs 35-36); and locking the upper locking mechanism 38a and the lower locking mechanism 38b together in a position corresponding to a desired protrusion position to set the oxygenation capacity of the user (Paragraphs 40-44 and Figures 10 and 12).
Regarding claim 16, Orrico discloses the invention as described above and further discloses wherein at least one of: the upper locking mechanism 38a and the lower locking mechanism 38b each comprise at least one stub 40a,40b (Paragraph 40 and Figures 12 and 23) and recess 44a,44b (Paragraph 40 and Figures 12 and 23) configured to engage each other when a locking pressure is applied with the tongue or the mandible or both (Paragraphs 40-42); the upper locking mechanism 38a and the lower locking mechanism 38b each comprise the at least one stub 40a,40b and recess 44a,44b configured to disengage each other when an unlocking pressure is applied with the tongue or the mandible or both (Paragraphs 40-42); the upper locking mechanism 38a and the lower locking mechanism 38b are configured to be lockable or unlockable or both during use of the oral appliance 20; the upper locking mechanism 38a and the lower locking mechanism 38b have at least 3 positions (Figures 3, 7, and 11, three different positions of fasteners 38a,38b shown in figures); the upper locking mechanism 38a and the lower locking mechanism 38b are configured to accommodate an underbite or an overbite of the user (Paragraphs 40-42, upper locking mechanism and the lower locking mechanism are configured to accommodate an underbite or an overbite of the user since the fasteners 38a and 38b are repositionable with respect to each other and hence are capable of accommodating an underbite or overbite of the user); the upper locking mechanism 38a and the lower locking mechanism 38b advance from a centric relation at least 5, 6, 7, 8, 9, or 10 mm (Paragraphs 40-42 and Figures 3, 7, and 11, the distance of the centric relation between the members 22a,22b when moved apart shown from Figure 1 to Figure 11 is greater than 1mm as given by size of user’s oral cavity with the lower jaw needing to be shifted 5-6 millimeters forward relative to its normal position; see MPEP 2144.05(I) prima facie case of obviousness of overlapping ranges); or the oral appliance 20 is created in a predetermined size (Paragraphs 35 and 46, wherein the members 22a,22b comprise thermoplastic material molded to upper and lower teeth of user to form a predetermined size).
Regarding claim 18, Orrico discloses the invention as described above and further discloses wherein the at least one position (Paragraphs 40 and 43-44 and Figures 10 and 12) of the lower component 38b relative to the upper component 38b corresponding to the at least one protrusion position (Paragraphs 40 and 43-44 and Figures 10 and 12) of the mandible comprises protrusion positions in a range of at least 50% to 100% of the maximum protrusion distance to allow adjustment of the oxygenation capacity of the user (Paragraphs 40 and 43-44 and Figures 3, 7, and 11, fasteners 38b are secured with fasteners 38a to position the member 22b with respect to member 22a shown to correspond to range between 0-100%, shown in figures3, 7, 11,of the projections 40b locking with projections 40a, i.e. 50% of a maximum protrusion distance, to position the upper jaw behind {protrusion position of a mandible} the lower jaw and permit passage of air {set an oxygenation capacity} via passageways 46a and 46b. Since Orrico states the lower jaw needs to be shifted 5-6 millimeters forward relative to its normal position, and applicant defines 50% as 5 mm, this limitation of 50-100% is reached; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges).
Regarding claim 19, Orrico discloses the invention as described above and further discloses wherein at least one of the upper component 22a, the lower component 22b, the upper locking mechanism 38a, or the lower locking mechanism 38b comprises plastic (Paragraphs 35 and 46, members 22a,22b comprise thermoplastic material molded to upper and lower teeth of user), rubber, or acrylic that can be molded to the upper, lower, or both the upper and lower teeth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Orrico et al. (U.S. Patent Pub. No. 20090308401), as applied to claim 1 and 15, respectively, in view of Garabadian et al. (U.S. Patent Pub. No. 20110005526).
Regarding claim 3, Orrico discloses the invention as described above but fails to explicitly disclose at least one coupling component that couples the upper component and the lower component.
Garabadian teaches an analogous oral appliance 10 (Paragraph 27 and Figure 1, therapeutic mouthpiece 10) comprising at least one coupling component 20 (Paragraph 29 and Figure 1, flexible connection strip 20 coupling upper 12 and lower 14 trays) that couples the analogous upper component 12 (Paragraph 27 and Figure 1) and the analogous lower component 14 (Paragraph 27 and Figure 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper and lower component of Orrico, so that there is a coupling component, as taught by Garabadian, in order to provide an improved oral appliance with an enhanced upper and lower component that has a coupling component to better satisfy the user’s fitting needs (Garabadian, Paragraph 29).
Regarding claim 17, Orrico discloses the invention as described above but fails to explicitly disclose at least one coupling component that couples the upper component and the lower component.
Garabadian teaches an analogous oral appliance 10 (Paragraph 27 and Figure 1, therapeutic mouthpiece 10) comprising at least one coupling component 20 (Paragraph 29 and Figure 1, flexible connection strip 20 coupling upper 12 and lower 14 trays) that couples the analogous upper component 12 (Paragraph 27 and Figure 1) and the analogous lower component 14 (Paragraph 27 and Figure 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper and lower component of Orrico, so that there is a coupling component, as taught by Garabadian, in order to provide an improved oral appliance with an enhanced upper and lower component that has a coupling component to better satisfy the user’s fitting needs (Garabadian, Paragraph 29).
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orrico et al. (U.S. Patent Pub. No. 20090308401), as applied to claims 1, 9, and 15, respectively, in view of Effert et al. (U.S. Patent Pub. No. 20190269995).
Regarding claim 4, Orrico discloses the invention as described above but fails to explicitly disclose a strap for attachment to a helmet, facemask, or other face or head protecting device.
Effert teaches an analogous oral appliance 11 (Paragraph 14 and Figure 1, mouthguard 10) with a strap 31 (Paragraph 16 and Figure 1, The mouth guard 11 can be retained on a face guard or chin strap of a helmet, for example, by looping the tether strap 31 over the bar of a face guard or chin strap and then inserting the circular disk 35 through a selected aperture 37) for attachment to a helmet, facemask, or other face or head protecting device.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the oral appliance of Orrico, so that there is a strap for attachment, as taught by Effert, in order to provide an improved oral appliance with an enhanced configuration allowing for attachment to a helmet thereby allowing for easy donning on and off (Effert, Paragraph 16).
Regarding claim 12, Orrico discloses the invention as described above but fails to explicitly disclose a strap for attachment to a helmet, facemask, or other face or head protecting device.
Effert teaches an analogous oral appliance 11 (Paragraph 14 and Figure 1, mouthguard 10) with a strap 31 (Paragraph 16 and Figure 1, The mouth guard 11 can be retained on a face guard or chin strap of a helmet, for example, by looping the tether strap 31 over the bar of a face guard or chin strap and then inserting the circular disk 35 through a selected aperture 37) for attachment to a helmet, facemask, or other face or head protecting device.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the oral appliance of Orrico, so that there is a strap for attachment, as taught by Effert, in order to provide an improved oral appliance with an enhanced configuration allowing for attachment to a helmet thereby allowing for easy donning on and off (Effert, Paragraph 16).
Regarding claim 20, Orrico discloses the invention as described above but fails to explicitly disclose a strap for attachment to a helmet, facemask, or other face or head protecting device.
Effert teaches an analogous oral appliance 11 (Paragraph 14 and Figure 1, mouthguard 10) with a strap 31 (Paragraph 16 and Figure 1, The mouth guard 11 can be retained on a face guard or chin strap of a helmet, for example, by looping the tether strap 31 over the bar of a face guard or chin strap and then inserting the circular disk 35 through a selected aperture 37) for attachment to a helmet, facemask, or other face or head protecting device.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the oral appliance of Orrico, so that there is a strap for attachment, as taught by Effert, in order to provide an improved oral appliance with an enhanced configuration allowing for attachment to a helmet thereby allowing for easy donning on and off (Effert, Paragraph 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arden (US 20160338684 A1) teaches an oral appliance with an upper and lower component having upper and lower locking mechanisms. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       






/ERIN DEERY/               Primary Examiner, Art Unit 3754